UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
UN ITED STATE S OF AMERI CA ,                   17 CR 116 (VM)

              - aga i nst -
                                                     ORDER
BARRY CONNELL ,

                          Defendant .
-------------------------- -- - -- --x
VICTOR MARRERO, U.S.D.J.:
         The Court previously scheduled a sentencing in the above -
referenced matter f or January 24 , 2020 at 1 : 30 p . m. Due to a
scheduling conf l ict ,       the Court advised the parties that it
would reschedule the sentencing. The parties have advised the
Court that they are available on January 31,               2020 at 10 : 00
a . m.


         Accordingly , it is hereby ordered that the sentencing be
held before Judge Marrero on Friday , January 31 , 2020 at 10 : 00
a . m.


SO ORDERED:

Dated :       New York , New York
              27 January 2020




                                                  Victor Marrero
                                                     U.S . D. J .




                                              l '\ DC SONY
                                               DOCUMENT
                                             . ELECTRONICALLY FILED
                                              DOC #: ---,-++...;,...-.,,...._._ _
                                              DATF FILED:
                                                              ~--+----
